Case 19-10850      Doc 26     Filed 12/05/19 Entered 12/05/19 15:34:50            Main Document
                                           Pg 1 of 2

                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION
IN RE:                                  ) Case No: 19-10850-399 Chapter 13
                                        )
BRIAN STEELE                            )
EMILY STEELE                            )
                                        )
                      Debtors           )
                                        )

 TRUSTEE'S WITHDRAWAL OF Objection to Notice of Post-Petition Fees, Expenses and
                              Charges

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and withdraws her
Objection To Notice Of Post-Petition Fees, Expenses And Charges for claim 9 dated November
26, 2019.

Dated: December 05, 2019                             /s/ Diana S. Daugherty, Chapter 13 Trustee
WDMISCCLM--JS
                                                     Diana S. Daugherty, Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com


                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
December 05, 2019, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on December 05, 2019.

BRIAN STEELE                                     HOME POINT FINANCIAL CORP
EMILY STEELE                                     11511 LUNA RD
1004 ELLIOT COURT                                STE 300
PERRYVILLE, MO 63775                             FARMERS BRANCH, TX 75234
                                                 MILLSAP & SINGER PC
                                                 612 SPIRIT DR
                                                 CHESTERFIELD, MO 63005

                                                 SOTTILE & BARILE LLC
                                                 394 WARDS CORNER RD
                                                 STE 180
                                                 LOVELAND, OH 45140
Case 19-10850   Doc 26   Filed 12/05/19 Entered 12/05/19 15:34:50       Main Document
                                      Pg 2 of 2

19-10850-399       TRUSTEE'S WITHDRAWAL OF Objection to Notice of              12/05/2019
                        Post-Petition Fees, Expenses and Charges               Page 2 of 2

                                             /s/ Diana S. Daugherty, Chapter 13 Trustee
                                             Diana S. Daugherty, Chapter 13 Trustee
